                 Case 1:20-cv-02661-LGS Document 46 Filed 09/08/20 Page 1 of 1

                                          WAYNE E. COUSIN, ESQ.
                                               4 Logan Lane
                                            Manalapan, NJ 07726
                                              (646) 656-1856


                                                             September 4, 2020
       VIA ECF
       Hon. Lorna G. Schofield
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                                                     Re:     Cousin v. Gordon & Silber, P.C. and Cohen
                                                             Index No.: 1:20-cv-02661-LGS

       Dear Judge Schofield:

               I am the plaintiff in the above referenced contract matter. Please allow this correspondence
       to serve as a request for extension of time to file the letter opposition to plaintiff’s September 1,
       2020 discovery letter motion in order to address the list of issues set forth in defendant Gordon &
       Silber’s August 28, 2020 “good faith” letter seeking further responses to their discovery demands.

               I have spoken with counsel for Gordon & Silber, who has agreed to a 2 week extension of
       time to address issues raised in the letter. As such, I respectfully request an extension of time to
       file the letter opposition to September 21, 2020 assuming the parties do not work out the issues
       related to the defendant’s letter motion prior to that time.

              Thank you for your kind consideration.

                                                     Respectfully submitted,



                                                     ___________________________________
                                                     Wayne E. Cousin
                                                     Plaintiff


Application GRANTED in part. The discovery application at Dkt. No. 43 is DENIED without prejudice to renewal.

The parties shall meet and confer on the issues raised in the discovery application, and if they are unable to
resolve the matter, the parties shall file a single letter not to exceed five (5) pages by September 15, 2020,
outlining the outstanding discovery issues, the parties' respective positions, and if necessary, requesting an
extension to the September 18 discovery deadline per the Case Management Plan at Dkt. No. 22.

The Clerk of Court is respectfully directed to close Dkt. No. 43.

Dated: September 8, 2020
       New York, New York
